Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00879-CV

                                 Cresenciano SANCHEZ,
                                        Appellant

                                            v.

                      WALTER MORTGAGE COMPANY LLC,
                                 Appellee

              From the 79th Judicial District Court, Jim Wells County, Texas
                            Trial Court No. 10-03-48901-CV
                     Honorable Richard C. Terrell, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER that appellant, Cresenciano Sanchez, bear all costs of this appeal.

      SIGNED February 5, 2014.


                                             _________________________________
                                             Luz Elena D. Chapa, Justice